Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of May 24, 2007 to the Credit Agreement referred to
below, among DYNEGY HOLDINGS INC. (the “Borrower”), DYNEGY INC., a Delaware
corporation, DYNEGY ILLINOIS INC., an Illinois corporation, the other Guarantors
party to such Credit Agreement, the Lenders party to such Credit Agreement,
CITICORP USA, INC. and JPMORGAN CHASE BANK, N.A., as Administrative Agents,
CITICORP USA, INC., as Payment Agent, JPMORGAN CHASE BANK, N.A., as Collateral
Agent, and each L/C ISSUER party thereto.

PRELIMINARY STATEMENTS

1. The Borrower, the Guarantors party thereto, the Lenders, the Administrative
Agents and the Collateral Agent are parties to a Fifth Amended and Restated
Credit Agreement dated as of April 2, 2007 (as in effect immediately prior to
the Amendment No. 1 Closing Date (as defined below), the “Credit Agreement”).

2. The Borrower has requested that the Lenders agree to certain amendments to
the Credit Agreement in connection with the refinancing of certain outstanding
indebtedness of Gen Finance (as defined below), including an increase of the
amount of the Revolving Credit Facility and the addition of a new term letter of
credit facility.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

Section 1. Defined Terms. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement as amended hereby and used herein shall
have the meanings given to them in the Credit Agreement as amended.

Section 2. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 of this Amendment No. 1, but effective as of
the Amendment No. 1 Closing Date (as defined in Section 4 below), the Credit
Agreement is hereby amended as follows:

2.01. Definitions.

A. Section 1.01 of the Credit Agreement shall be amended by inserting the
following definitions (to the extent not already included in said Section 1.01)
in the appropriate alphabetical locations and amending in their entirety the
following definitions (to the extent already included in said Section 1.01) as
follows:

“2007 Senior Unsecured Notes” means (a) the $550,000,000 7.5% senior unsecured
notes due 2015 issued by the Borrower under that certain Third Supplemental
Indenture, dated as of May 24, 2007 (the “Third Supplemental Indenture”), to the
1996 Indenture (including the 7.50% Initial Securities (as defined in the Third
Supplemental Indenture) and any 7.50% Private Exchange Securities and 7.50%
Exchange Securities (each as so defined) exchanged for such 7.50% Initial
Securities in accordance with the Third Supplemental Indenture) and (b) the
$1,100,000,000 7.75% senior unsecured notes due 2019 issued by the Borrower
under that certain Fourth Supplemental Indenture, dated as of May 24, 2007 (the
“Fourth Supplemental Indenture”), to the 1996 Indenture (including the
7.75% Initial Securities (as defined in the

 

Amendment No. 1



--------------------------------------------------------------------------------

Fourth Supplemental Indenture) and any 7.75% Private Exchange Securities and
7.75% Exchange Securities (each as so defined) exchanged for such 7.75% Initial
Securities in accordance with the Fourth Supplemental Indenture).

“Amendment No. 1” means Amendment No. 1 dated as of May 24, 2007 to this
Agreement.

“Amendment No. 1 Closing Date” means the date on which Amendment No. 1 shall
become effective.

“Amendment No. 1 Lender Addendum” means an Amendment No. 1 Lender Addendum,
substantially in the form of Exhibit A to Amendment No. 1, to be executed by any
Lender or other Person that shall become a Lender as of the Amendment No. 1
Closing Date as provided in Section 5 of Amendment No. 1.

“Collateral Documents” means, collectively, the Security Agreement, the
Collateral Trust Agreement, the Mortgages, the Mortgage Supplements, each of the
mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements, guaranties or other similar agreements delivered
to any of the Agents and the Lenders pursuant to Section 6.12, Section 6.13 or
Section 9.01(d), each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Trustees or the
Collateral Agent, for the benefit of the applicable Secured Parties and (other
than for purposes of the Collateral Trust Agreement and the Security Agreement)
the Gen Finance Collateral Documents and the Gen Finance Guaranty.

“CS/Gen Finance Hedge Agreement” means that certain ISDA Master Agreement dated
February 9, 2006 between Gen Finance and Credit Suisse International, as amended
and novated, and included each “Confirmation” and “Transaction” under and as
defined thereunder.

“Existing Gen Finance Letters of Credit” means (a) the letters of credit issued
by Credit Suisse and listed on Part A(i) and Part A(ii) of Schedule 2.03(m)(iii)
to Amendment No. 1 and (b) the letters of credit issued by Barclays Bank PLC and
listed on Part B of Schedule 2.03(m)(iii) to Amendment No. 1, in each case of
the Amendment No. 1 Closing Date.

“Existing Gen Finance Swap Contracts” means the J. Aron/Gen Finance Agreement,
the CS/Gen Finance Hedge Agreement and MS/Gen Finance Hedge Agreement.

“Gen Finance” means Dynegy Gen Finance Co, LLC (formerly known as LSP Gen
Finance Co, LLC), a Delaware limited liability company.

“Gen Finance Collateral” means the assets of Gen Finance and its Subsidiaries
securing (a) both before and after the consummation of the Gen Finance
Refinancing, the Existing Gen Finance Swap Contracts, (b) immediately prior to
the consummation of the Gen Finance Refinancing, the Gen Finance Credit
Facilities and (c) upon the consummation of the Gen Financing Refinancing and
compliance with the applicable requirements of Section 6.17, the Obligations
hereunder to the extent required to be secured by such assets, and with the
relative priority, pursuant to Section 6.17.

“Gen Finance Collateral Documents” means all security agreements, pledge
agreements, mortgages, deeds of trust, collateral agency and intercreditor
agreements, and other

 

Amendment No. 1

- 2 -



--------------------------------------------------------------------------------

agreements, and any amendments thereto, executed and delivered in connection
with the Gen Finance Credit Facilities and the transactions contemplated by the
Gen Finance Refinancing.

“Gen Finance Credit Facilities” means the Gen Finance First Lien Facility, the
Gen Finance First Lien L/C Facility, the Gen Finance Second Lien Facility, the
Gen Finance Special L/C Facility and the Gen Finance W/C Facility.

“Gen Finance First Lien Facility” means the First Lien Credit Agreement dated as
of May 4, 2006, among Gen Finance, as borrower, the guarantors named therein,
the initial lenders, initial issuing bank and initial swing line bank named
therein, Credit Suisse, as administrative agent and first lien collateral agent,
Credit Suisse Securities (USA) LLC, as syndication agent, Credit Suisse as
documentation agent, and Credit Suisse Securities (USA) LLC, Goldman Sachs
Credit Partners L.P., Morgan Stanley & Co. Incorporated, the lenders party
thereto and WestLB AG, New York Branch, as joint lead arrangers, as amended.

“Gen Finance First Lien L/C Facility” means the $150,000,000 First Lien Letter
of Credit Facility Agreement dated as of August 3, 2006, among Gen Finance, as
borrower, the guarantors named therein, Barclays Capital as joint lead arranger
and joint book runner, Barclays Bank PLC as initial l/c issuing bank and
administrative agent, ING Capital LLC, as joint lead arranger, joint book runner
and syndication agent, the lenders party thereto and Credit Suisse as first lien
collateral agent, as amended.

“Gen Finance Guaranty” means the guaranty of Gen Finance and certain Affiliates
of Gen Finance entered into in connection with the Gen Financing Refinancing
pursuant to Section 4(h) of Amendment No. 1.

“Gen Finance Operating Companies” means Gen Finance and each of its Subsidiaries
and Affiliates listed on Part A of Schedule 1 to Amendment No. 1.

“Gen Finance Refinancing” means the repayment of all amounts outstanding under
the Gen Finance Credit Facilities and the termination of the commitments of the
lenders thereunder.

“Gen Finance Second Lien Facility” means the Second Lien Credit Agreement dated
as of May 4, 2006, among Gen Finance, as borrower, the guarantors named therein,
the initial lenders, Credit Suisse, as administrative agent and second lien
collateral agent, Credit Suisse Securities (USA) LLC, as syndication agent,
Credit Suisse as documentation agent, and Credit Suisse Securities (USA) LLC,
Goldman Sachs Credit Partners L.P., Morgan Stanley & Co. Incorporated, the
lenders party thereto and WestLB AG, New York Branch, as joint lead arrangers,
as amended.

“Gen Finance Special L/C Facility” means the $500,000,000 Special Letter of
Credit Facility Agreement dated as of May 4, 2006, among Gen Finance, as
borrower, the guarantors named therein, Credit Suisse as initial special l/c
issuing bank, administrative agent, first lien collateral agent and initial
lender, Goldman Sachs Credit Partners L.P., as initial lender, Credit Suisse
Securities (USA) LLC, as syndication agent, Credit Suisse as documentation
agent, and Credit Suisse Securities (USA) LLC and Goldman Sachs Credit Partners
L.P., as joint lead arrangers, as amended.

“Gen Finance W/C Facility” means the First Lien Credit Agreement dated as of
May 4, 2006, among Gen Finance, as borrower, the guarantors named therein, the
initial lenders, initial issuing bank and initial swing line bank named therein,
Credit Suisse, as administrative

 

Amendment No. 1

- 3 -



--------------------------------------------------------------------------------

agent and first lien collateral agent, Credit Suisse Securities (USA) LLC, as
syndication agent, Credit Suisse as documentation agent, and Credit Suisse
Securities (USA) LLC, Goldman Sachs Credit Partners L.P., Morgan Stanley & Co.
Incorporated, the lenders party thereto and WestLB AG, New York Branch, as joint
lead arrangers, as amended.

“J. Aron/Gen Finance Agreement” means the Operative Agreement dated as of
August 1, 2006 by and among Gen Finance, Dynegy Moss Landing, LLC (f/k/a LSP
Moss Landing, LLC) and J. Aron & Company, as amended. For sake of clarity,
notwithstanding anything to the contrary in this Agreement, the J. Aron/Gen
Finance Agreement shall be deemed a Swap Contract and not Indebtedness for all
purposes hereof.

“Kendall” means Dynegy Kendall Energy, LLC (formerly known as LSP Kendall
Energy, LLC), a Delaware limited liability company.

“Kendall Operating Companies” means Kendall and each of its Subsidiaries and
Affiliates listed on Part B of Schedule 1 to Amendment No. 1.

“Kendall Refinancing” means the repayment of all amounts outstanding under the
Kendall Credit Facility and the termination of the commitments of the lenders
thereunder.

“Kendall Credit Facility” means the $432,000,000 Credit Agreement dated as of
October 7, 2005 among Kendall, as borrower, Credit Suisse as administrative
agent and collateral agent and the lenders party thereto, as amended.

“Loan Parties” means, collectively, the Borrower, each Guarantor and each other
Restricted Subsidiary party to a Loan Document.

“MS/Gen Finance Hedge Agreement” means the collective reference to the three
ISDA Master Agreements dated January 27, 2006 between Gen Finance and Morgan
Stanley Capital Group Inc., each as amended and novated, and included each
“Confirmation” and “Transaction” under and as defined thereunder.

“Ontelaunee” means Ontelaunee Power Operating Company, LLC, a Delaware limited
liability company.

“Ontelaunee Credit Facilities” means the Ontelaunee First Lien Credit Agreement
and the Ontelaunee Second Lien Credit Agreement.

“Ontelaunee First Lien Credit Agreement” means the $100,000,000 amended and
restated First Lien Credit Agreement dated as of May 5, 2006 among Ontelaunee,
as borrower, GSO Capital Partners, LP as bookrunner, lead arranger,
administrative agent, collateral agent and syndication and the lenders party
thereto, as amended.

“Ontelaunee Operating Companies” means Ontelaunee and each of its Subsidiaries
listed on Part C of Schedule 1 to Amendment No. 1.

“Ontelaunee Refinancing” means the repayment of all amounts outstanding under
the Ontelaunee Credit Facilities and the termination of the commitments of the
lenders thereunder.

“Ontelaunee Second Lien Credit Agreement” means the $50,000,000 amended and
restated Second Lien Credit Agreement dated as of May 5, 2006 among Ontelaunee,
as borrower,

 

Amendment No. 1

- 4 -



--------------------------------------------------------------------------------

GSO Capital Partners, LP as bookrunner, lead arranger, administrative agent,
collateral agent and syndication and the lenders party thereto, as amended.

“Required Term L/C Collateral Account Balance” means, at any time, with respect
to any Term L/C Facility, an amount equal to the Term L/C Issuer Commitments as
then in effect under such Term L/C Facility; provided that if at any time the
Outstanding Amount of the Term L/C Facility Obligations under such Term L/C
Facility exceeds (or would exceed, after the proposed issuance of any Term L/C
Facility Letter of Credit under such Term L/C Facility) the Maximum Percentage
of such Term L/C Issuer Commitments as then in effect, “Required Term L/C
Collateral Account Balance” shall at such time and at all times thereafter mean
an amount equal to 103% of such Term L/C Issuer Commitments as in effect from
time to time.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a) and (b) purchase participations in Revolving L/C Obligations, in
an aggregate principal or face amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 (as amended by
Amendment No. 1) under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption or a Joinder Agreement entered into under Section 2.13
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Revolving Credit Commitments is $1,150,000,000 as of the
Amendment No. 1 Closing Date.

“Revolving L/C Issuer” means Citibank, JPMCB, ABN AMRO Bank NV, Credit Suisse
and Barclays Bank PLC, each in its capacity as issuer of Revolving Letters of
Credit hereunder, any successor issuer (under Section 2.03(a)(iv) or otherwise)
of Revolving Letters of Credit hereunder, or any other Revolving Credit Lender
that agrees, upon the request of the Borrower and with the consent of the
Administrative Agents, to become a Revolving L/C Issuer and to issue Revolving
Letters of Credit hereunder on the terms and conditions set forth herein. As
used herein with respect to any Revolving Letter of Credit, the term “Revolving
L/C Issuer” shall refer to the Revolving L/C Issuer of such Revolving Letter of
Credit.

“Secured Parties” means, in respect of any Collateral covered by the Collateral
Documents, the applicable agents, lenders, holders, purchasers or other Persons
for the benefit of which the Liens thereunder shall be created (or purported to
be created).

“Term Facility” means a Term L/C Facility or the Tranche B Term Facility.

“Term L/C Collateral Account” means one or more Cash Collateral Accounts or
securities accounts established pursuant to, and subject to the terms of,
Section 2.03(k), and references herein to “the Term L/C Collateral Account”
shall be deemed to refer to each such account or the applicable such account, as
the context requires.

“Term L/C Collateral Account Balance” means, at any time, with respect to the
Term L/C Collateral Account in respect of any Term L/C Facility, the aggregate
amount on deposit in such Term L/C Collateral Account.

“Term L/C Facility” means, at any time, (a) the aggregate Term L/C Facility Term
Loans made as of the Closing Date or the related letter of credit facility
hereunder pursuant to which Term L/C Facility Letters of Credit shall be issued,
as applicable) and (b) the aggregate Term L/C Facility Term Loans made or to be
made as of the Amendment No. 1 Closing Date or the related

 

Amendment No. 1

- 5 -



--------------------------------------------------------------------------------

letter of credit facility hereunder pursuant to which Term L/C Facility Letters
shall be issued, as applicable. As of the Amendment No. 1 Closing Date there
shall be a single Term L/C Facility hereunder.

“Term L/C Facility Commitment” means (a) as to each Term L/C Facility Lender
party hereto as of the Closing Date, its obligation to make a Term L/C Facility
Term Loan in a principal amount equal to the amount set forth opposite such
Lender’s name on Schedule 2.01 (as in effect on the Closing Date) under the
caption “Term L/C Facility Commitment” and (b) to each Term L/C Facility Lender
party hereto as of the Amendment No. 1 Closing Date, its obligation to make a
Term L/C Facility Term Loan in a principal amount equal to the amount set forth
in the Amendment No. 1 Lender Addendum of such Term L/C Facility Lender , as
such amount may be adjusted from time to time in accordance with this Agreement.

“Term L/C Facility Letter of Credit” means (a) any Existing Term L/C Facility
Letter of Credit as of the Closing Date, (b) the Existing Gen Finance Letters of
Credit and (c) any other letter of credit issued under any Term L/C Facility
thereunder. A Term L/C Facility Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Term L/C Facility Obligations” means, as at any date of determination, with
respect to any Term L/C Facility, the aggregate undrawn amount of all
outstanding Term L/C Facility Letters of Credit plus the aggregate of all Term
L/C Facility Unreimbursed Amounts in respect of such Term L/C Facility.

“Term L/C Issuer” means, at any time, (a) Citibank and JPMCB, each in its
capacity as issuer of Term L/C Facility Letters of Credit hereunder, any
successor issuer (under Section 2.03(a)(iv) or otherwise) of Term L/C Facility
Letters of Credit hereunder, (b) Credit Suisse or (c) in the case of any Term
L/C Facility, any other Lender that agrees, upon the request of the Borrower, to
become a Term L/C Issuer and to issue Term L/C Facility Letters of Credit in
respect of such Term L/C Facility on the terms and conditions set forth herein.
As used herein with respect to any Term L/C Facility Letter of Credit, the term
“Term L/C Issuer” shall refer to the Term L/C Issuer of such Term L/C Facility
Letter of Credit.

“Term L/C Issuer Commitment” means, as to each Term L/C Issuer with respect to
any Term L/C Facility, its obligation to issue Term L/C Facility Letters of
Credit under such Term L/C Facility, in an aggregate face amount at any one time
outstanding not to exceed its Term L/C Issuer Sublimit therefor, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Term L/C Issuer Commitments is $850,000,000 as of the
Amendment No. 1 Closing Date.

“Term L/C Issuer Sublimit” means, as to any Term L/C Issuer with respect to any
Term L/C Facility, the amount agreed in writing by such Term L/C Issuer and the
Borrower from time to time.

“Term Loan Maturity Date” means (a) with respect to any Term L/C Facility Term
Loan or any Term L/C Facility, the Term L/C Facility Term Loan Maturity Date and
(b) with respect to any Tranche B Term Loan or the Tranche B Term Facility, the
Tranche B Term Loan Maturity Date.

 

Amendment No. 1

- 6 -



--------------------------------------------------------------------------------

B. The definition of “Permitted Refinancing Indebtedness” in Section 1.01 of the
Credit Agreement shall be amended by amending and restating the proviso set
forth in the last sentence of such definition in its entirety to read as
follows:

“; provided that if such Permitted Refinancing Indebtedness is incurred more
than 30 days after such discharge, the pro forma Leverage Ratio, after giving
effect to the incurrence of such Permitted Refinancing Indebtedness (as if such
Permitted Refinancing Indebtedness had been incurred on the first day of the
applicable Measurement Period), shall not exceed (A) 7.5 to 1.0 at any time from
the Amendment No. 1 Closing Date through September 30, 2007, (B) 6.5 to 1.0 at
any time from October 1, 2007 through December 31, 2007, (C) 6.0 to 1.0 at any
time during fiscal year 2008 and (D) thereafter, 5.0 to 1.0.”

C. The definition of “Subsidiary” in Section 1.01 of the Credit Agreement shall
be amended by inserting a new sentence at the end thereof to read as follows:

“Effective as of the Closing Date, for avoidance of doubt, neither of Moss
Landing Mutual Water Company nor Morro Bay Mutual Water Company shall be a
Subsidiary, unless it shall thereafter qualify as such under this definition.”

D. The definition of “Unrestricted Subsidiary” in Section 1.01 of the Credit
Agreement shall be amended by amending and restating the penultimate paragraph
in its entirety to read as follows:

“As of the Amendment No. 1 Closing Date, notwithstanding anything herein to the
contrary, each of the LS Operating Companies (other than Griffith Energy LLC, ED
Services LLC and Plum Point Energy Associates, LLC) shall cease to be
Unrestricted Subsidiaries and shall become Restricted Subsidiaries.”

2.02 Commitments. Section 2.01(b) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

“(b) The Term L/C Facility Term Loans. Subject to the terms and conditions set
forth herein, each Term L/C Facility Lender severally agrees to make a term loan
in Dollars to the Borrower on the Amendment No. 1 Closing Date in an amount
equal to the Term L/C Facility Commitment of such Term L/C Facility Lender.
Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed. Term L/C Facility Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.”

2.03 Letters of Credit. Section 2.03 of the Credit Agreement shall be amended as
follows:

A. The second paragraph of Section 2.03(a)(i) of the Credit Agreement shall be
amended and restated in its entirety to read as follows:

“Subject to the terms and conditions set forth herein, the Term L/C Issuers
under any Term L/C Facility agree, (1) from time to time on any Business Day
during the period from the Closing Date until the Term L/C Expiration Date, to
issue Term L/C Facility Letters of Credit under such Term L/C Facility for the
account of the Borrower in Dollars or any Alternative Currency (it being
understood and agreed that subject to the other terms herein, the Borrower may
obtain for its account Term L/C Facility Letters of Credit on behalf of the
Parent or any of its Affiliates), and to amend or renew Term L/C Facility
Letters of Credit previously issued by it under such Term L/C Facility, in
accordance with Section 2.03(b), and (2) to honor drafts under such Term L/C
Facility Letters of Credit; provided that no Term L/C Issuer shall be obligated
to make any Term L/C Credit Extension with respect to any Term L/C Facility
Letter of Credit under any Term L/C Facility if as of the date of such Term L/C
Credit Extension (x) the

 

Amendment No. 1

- 7 -



--------------------------------------------------------------------------------

Outstanding Amount of all Term L/C Facility Obligations under such Term L/C
Facility would exceed the aggregate Term L/C Issuer Commitments under such Term
L/C Facility; (y) the Outstanding Amount of Term L/C Facility Obligations in
respect of Term L/C Facility Letters of Credit issued by such Term L/C Issuer
under such Term L/C Facility would exceed such Term L/C Issuer’s Term L/C Issuer
Sublimit thereunder; or (z) the Term L/C Collateral Account Balance with respect
to such Term L/C Facility shall be less than the Required Term L/C Collateral
Account Balance with respect to such Term L/C Facility; provided, further, that
the Dollar Equivalent of the aggregate face amount of Term L/C Facility Letters
of Credit issued by a Term L/C Issuer under any Term L/C Facility shall not
exceed such Term L/C Issuer’s Term L/C Issuer Sublimit thereunder.”

B. Section 2.03(c) of the Credit Agreement shall be amended by amending and
restating the last sentence of the second paragraph of clause (i) thereof to
read as follows:

“If the Borrower does not so reimburse the relevant Term L/C Issuer at or prior
to the time for payment specified above in respect of such drawing under such
Term L/C Facility Letter of Credit, the Payment Agent shall promptly cause the
amounts on deposit in the Term L/C Collateral Account with respect to the
applicable Term L/C Facility to be applied to repay in full such amounts (such
amounts, including accrued interest, the “Term L/C Facility Unreimbursed Amount”
and, together with the Revolving Unreimbursed Amount, the “Unreimbursed Amount”)
and such Term L/C Facility shall be automatically and permanently reduced by
such Term L/C Facility Unreimbursed Amount in accordance with Section 2.05(c).”

C. Section 2.03(k) of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“(k) Term L/C Collateral Accounts.

(i) On or prior to the Closing Date, the Borrower shall establish a Term L/C
Collateral Account for the purpose of cash collateralizing the Borrower’s
obligations to the Term L/C Issuers in respect of the Term L/C Facility Letters
of Credit under the Term L/C Facility. On the Closing Date the proceeds of the
Term L/C Facility Term Loans made on the Closing Date, and on the Amendment
No. 1 Closing Date the proceeds of the Term L/C Facility Term Loans made on the
Amendment No. 1 Closing Date, together with other funds (if any) provided by the
Borrower, shall be deposited into a Term L/C Collateral Account such that, and
the Borrower agrees that at all times thereafter, and shall immediately cause
additional funds to be deposited and held in such Term L/C Collateral Account
from time to time in order that, such Term L/C Collateral Account Balance shall
at least equal the Required Term L/C Collateral Account Balance with respect to
the Term L/C Facility.

(ii) The Borrower hereby grants to the Collateral Agent, for the benefit of the
Term L/C Issuers under the applicable Term L/C Facility, a security interest in
the Term L/C Collateral Account with respect to such Term L/C Facility and all
cash and balances therein and all proceeds of the foregoing, as security for the
Term L/C Facility Obligations in respect of such Term L/C Facility (and, in
addition, grants a security interest therein, for the benefit of the Secured
Parties as collateral security for the Secured Obligations, provided that
amounts on deposit in any Term L/C Collateral Account shall be applied, first,
to repay the Term L/C Facility Obligations in respect of such Term L/C Facility
and, then, all other Secured Obligations). Except as expressly provided herein
or in any other Loan Document, no Person shall have the right to make any
withdrawal from any Term L/C Collateral Account or to exercise any right or
power with respect thereto; provided that at any time the Borrower shall fail to
reimburse any Term L/C Issuer for

 

Amendment No. 1

- 8 -



--------------------------------------------------------------------------------

any Term L/C Facility Unreimbursed Amounts under any Term L/C Facility in
accordance with the terms of Section 2.03(c), the Borrower hereby absolutely,
unconditionally and irrevocably agrees that the Collateral Agent shall be
entitled to instruct the depositary bank (each, a “Depositary Bank”) of any Term
L/C Collateral Account to withdraw therefrom and pay to the Payment Agent for
account of such Term L/C Issuer amounts equal to such Term L/C Facility
Unreimbursed Amounts. So long as no Event of Default shall have occurred and be
continuing, upon at least three Business Days’ prior written notice to the
Collateral Agent and the Payment Agent, the Borrower may, at any time and from
time to time, request release of and payment to the Borrower of (and the
Collateral Agent hereby agrees to instruct the Depositary Bank to release and
pay to the Borrower) any amounts on deposit in the Term L/C Collateral Account
with respect to any Term L/C Facility in excess of the Required Term L/C
Collateral Account Balance with respect to such Term L/C Facility (provided that
the Collateral Agent shall have received prior confirmation of the amount of
such excess from the Payment Agent). In addition, the Collateral Agent hereby
agrees to instruct the Depositary Bank to release and pay to the Borrower
amounts (if any) remaining on deposit in any Term L/C Collateral Account after
the termination of the applicable Term L/C Facility and all Term L/C Facility
Letters of Credit and the repayment in full of all outstanding Term L/C Facility
Term Loans and Term L/C Facility Obligations in respect of such Term L/C
Facility.”

D. Section 2.03(m) of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“(m) Existing Letters of Credit. Subject to the terms and conditions hereof,
(i) each Revolving Letter of Credit under (and as defined in) the Existing DHI
Credit Agreement which is outstanding on the Closing Date and listed on
Schedule 2.03(m) (such Revolving Letters of Credit, the “Existing Revolving
Letters of Credit) shall, effective as of the Closing Date, be continued as a
Revolving Letter of Credit hereunder and from and after the Closing Date shall
be a Letter of Credit for all purposes hereof and shall be subject to and
governed by the terms and conditions hereof, and each Revolving Credit Lender
shall have a participation interest therein equal to such Lender’s Pro Rata
Share of the undrawn face amount of each such Revolving Letter of Credit
effective as of the Closing Date, (ii) each Term L/C Facility Letter of Credit
under (and as defined in) the Existing DHI Credit Agreement which is outstanding
on the Closing Date and listed on Schedule 2.03(m) (such Term L/C Facility
Letters of Credit, the “Existing Term L/C Facility Letters of Credit”) shall,
effective as of the Closing Date, be continued as a Term L/C Facility Letter of
Credit under the Term L/C Facility as then in effect and from and after the
Closing Date shall be a Letter of Credit for all purposes hereof and shall be
subject to and governed by the terms and conditions hereof, (iii) each Existing
Gen Finance Letter of Credit which is outstanding on the Amendment No. 1 Closing
Date and listed on Part A(i) of Schedule 2.03(m)(iii) to Amendment No. 1 shall,
effective as of the Amendment No. 1 Closing Date, be continued as a Term L/C
Facility Letter of Credit under the Term L/C Facility as then in effect and from
and after the Amendment No. 1 Closing Date shall be a Letter of Credit for all
purposes hereof and shall be subject to and governed by the terms and conditions
hereof and (iv) each Existing Gen Finance Letter of Credit which is outstanding
on the Amendment No. 1 Closing Date and listed on Part A(ii) or Part B of
Schedule 2.03(m)(iii) to Amendment No. 1 shall, effective as of the
Amendment No. 1 Closing Date, be continued as a Revolving Letter of Credit
hereunder and from and after the Amendment No. 1 Closing Date shall be a Letter
of Credit for all purposes hereof and shall be subject to and governed by the
terms and conditions hereof, and each Revolving Credit Lender shall have a
participation interest therein equal to such Lender’s Pro Rata Share of the
undrawn face amount of each such Revolving Letter of Credit effective as of the
Amendment No. 1 Closing Date.”

 

Amendment No. 1

- 9 -



--------------------------------------------------------------------------------

2.04 Mandatory Prepayments. Section 2.04(b)(ii) of the Credit Agreement shall be
amended by amending, in subclause (A) of the proviso thereof, the reference to
the amount “$750,000,000” to read “$1,000,000,000”.

2.05 Mandatory Commitment Reductions. Section 2.05(c) of the Credit Agreement
shall be amended and restated in its entirety to read as follows:

“(c) Mandatory Commitment Reductions. The Term L/C Facility Commitments of the
Term L/C Facility Lenders provided pursuant to Amendment No. 1 shall terminate
upon the relevant Term L/C Facility Borrowing on the Amendment No. 1 Closing
Date. The Term L/C Issuer Commitments with respect to any Term L/C Facility
shall be permanently reduced from time to time by the amount, if any, by which
the amount of such Term L/C Issuer Commitments exceed the Maximum Percentage of
the applicable Term L/C Collateral Account Balance.

2.06 Incremental Revolving Credit Commitments. Section 2.13(a) of the Credit
Agreement shall be amended by amending and restating sub-clause (II) of
clause (iii) thereof in its entirety to read as follows:

“(II) the pro forma Leverage Ratio shall not exceed (A) 7.5 to 1.0 at any time
from the Amendment No. 1 Closing Date through September 30, 2007, (B) 6.5 to 1.0
at any time from October 1, 2007 through December 31, 2007, (C) 6.0 to 1.0 at
any time during fiscal year 2008 and (D) thereafter, 5.0 to 1.0, in each case as
of the last day of the most recently ended fiscal quarter for which financial
statements are required to be delivered pursuant to Section 6.01(a), (b),
(c) and (d) after giving effect to such New Revolving Credit Commitments;”.

2.07 Use of Proceeds.

A. Section 6.11(a) of the Credit Agreement shall be amended by inserting the
following new sentence at the end thereof:

“Without limiting the foregoing, Revolving Credit Loans made as of the Amendment
No. 1 Closing Date may be used to effect payments of outstanding amounts under
the Gen Finance Credit Facilities in connection with the Gen Finance
Refinancing.”

B. Section 6.11(b) of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“(b) Use the proceeds of the Term L/C Facility Term Loans made on the Closing
Date to fund the Term L/C Collateral Account as then in effect, use the proceeds
of the Term L/C Facility Term Loans made on the Amendment No. 1 Closing Date to
fund the Term L/C Collateral Account with respect to the additional amount of
the Term L/C Facility provided pursuant to Amendment No. 1, and use the Term L/C
Facility Letters of Credit under any Term L/C Facility for general corporate
purposes in the ordinary course of business of the Borrower and its Restricted
Subsidiaries not in contravention of any Law or any Loan Document.”

2.08 Covenant to Guarantee Obligations and Give Security in Personal Property.
Section 6.12 of the Credit Agreement shall be amended by inserting, at the end
of clause (c) of the first sentence thereof, the following words: “or any
Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary and become
a Restricted Subsidiary pursuant to any of the last two paragraphs of the
definition of “Unrestricted Subsidiary”;”.

 

Amendment No. 1

- 10 -



--------------------------------------------------------------------------------

2.09 Covenant to Give Security in Real Property. Section 6.13 of the Credit
Agreement shall be amended by inserting at the end of the first sentence the
following: “; provided that the obligations of this Section 6.13 shall apply to
any Person which shall become a Loan Party after the Closing Date if at such
time or thereafter such Loan Party shall own or acquire any Real Property having
a Fair Market Value of $20,000,000 or more and the grant or perfection of the
Lien on such Real Property would not require waiver, approval or consent from
any Person”.

2.10 Post-Amendment No. 1 Closing Date Undertakings. A new Section 6.17 shall be
inserted at the end of Article VI of the Credit Agreement to read as follows:

“6.17. Post-Amendment No. 1 Closing Date Undertakings. The Borrower shall, and
cause each of its Subsidiaries to, execute and deliver the documents and
complete the tasks set forth in Schedule 4 to Amendment No. 1, in each case, to
the extent not executed and delivered or completed, as applicable, as of the
Amendment No. 1 Effective Date, within such time period(s) as the Administrative
Agents may agree in their sole discretion. Notwithstanding anything herein to
the contrary, so long as the grant or perfection of a Lien on the Equity
Interests in any Gen Finance Operating Company or on the assets of any Gen
Finance Operating Company or the entering into of a Guaranty or Guaranty
Supplement by any Gen Finance Operating Company would require waiver, approval
or consent from any of the counterparties to the Existing Gen Finance Swap
Contracts, (i) the relevant Gen Finance Operating Company or Gen Finance
Operating Companies (or their respective LS Holding Company) shall not be
required to provide any of the Liens and/or the Guaranty contemplated by
Section 6.12 and Section 6.13, but instead shall provide the Liens contemplated
by this Section 6.17 (it being understood that when any such Gen Finance
Operating Company or its respective LS Holding Company, as applicable, is no
longer subject to such requirement, such Gen Finance Operating Company or LS
Holding Company, as applicable, shall comply with Section 6.12 and/or
Section 6.13 within the time periods specified therein (commencing with the date
on which such requirement no longer applies), all in a manner and subject to
documentation reasonably satisfactory to the Administrative Agents), and
(ii) the Gen Finance Collateral Documents shall govern any enforcement action in
respect of Collateral covered thereunder and the application of the proceeds
thereof. Notwithstanding anything herein to the contrary, so long as the grant
or perfection of a Lien on the Equity Interests in any Ontelaunee Operating
Company or on the assets of any Ontelaunee Operating Company or the entering
into of a Guaranty or Guaranty Supplement by any Ontelaunee Operating Company
would require waiver, approval or consent from any of the counterparties to the
Swap Contracts referred to in Schedule 7.01(dd), the relevant Ontelaunee
Operating Company or Ontelaunee Operating Companies (or their respective LS
Holding Company) shall not be required to provide any of the Liens and/or the
Guaranty contemplated by Section 6.12 and Section 6.13, but instead shall
provide the Liens contemplated by this Section 6.17 (it being understood that
when any such Ontelaunee Operating Company or its respective LS Holding Company,
as applicable, is no longer subject to such requirement, such Ontelaunee
Operating Company or LS Holding Company, as applicable, shall comply with
Section 6.12 and/or Section 6.13 within the time periods specified therein
(commencing with the date on which such requirement no longer applies), all in a
manner and subject to documentation reasonably satisfactory to the
Administrative Agents).”

2.11 Liens. Section 7.01 of the Credit Agreement shall be amended by:

A. deleting the word “and” at the end of clause (bb) thereof;

 

Amendment No. 1

- 11 -



--------------------------------------------------------------------------------

B. inserting new clauses (cc) and (dd), immediately following clause (bb)
thereof, to read as follows:

“(cc) Liens existing on the Amendment No. 1 Closing Date on the assets of Gen
Finance and its Subsidiaries; provided that (i) the amount of the Existing Gen
Finance Swap Contracts shall not be permitted to be increased or refinanced
under this clause (cc), other than any increases as a result of changes in the
underlying market prices and rates relevant to such obligations and otherwise by
operation of the terms of such obligations (it being understood that from and
after the Amendment No. 1 Closing Date Gen Finance and its Subsidiaries shall
not enter into, or incur or suffer to exist, any Hedging Obligations, or any
other obligation which shall be secured by a lien on any of its assets, not in
existence as of the Amendment No. 1 Closing Date) and (ii) notwithstanding the
foregoing, with respect to any Existing Gen Finance Swap Contract that as of the
Amendment No. 1 Closing Date is supported by a standby letter of credit issued
for the account of Gen Finance, Gen Finance shall be permitted to replace such
letter of credit by granting to the relevant counterparty to such Existing Gen
Finance Swap Contract first and/or second liens, as applicable, on the Gen
Finance Collateral, which liens will share equally and ratably with all other
then existing Obligations secured by the Gen Finance Collateral of equal ranking
in terms of security, and such liens shall be documented pursuant to new or
amended collateral documents (including, if appropriate, amendments to the then
existing Gen Finance Collateral Documents or new Gen Finance Collateral
Documents) having terms consistent with the foregoing requirements and
reasonably acceptable to the Administrative Agents;

(dd) Liens existing on the Amendment No. 1 Closing Date and listed on Schedule
7.01(dd) to Amendment No. 1 on certain assets of Ontelaunee as described
therein; and”.

C. re-lettering clause “(cc)” thereof as “(ee)” (and any references in the
Credit Agreement (prior to giving effect to this Amendment No. 1) to clause (cc)
of Section 7.01 shall be likewise deemed to be amended).

2.12 Investments. Section 7.02(s) of the Credit Agreement shall be amended by
amending and restating the proviso at the end thereof in its entirety to read as
follows:

“; provided that the pro forma Leverage Ratio, after giving effect to such
Investment, shall not exceed (A) 7.5 to 1.0 at any time from the Amendment No. 1
Closing Date through September 30, 2007, (B) 6.5 to 1.0 at any time from
October 1, 2007 through December 31, 2007, (C) 6.0 to 1.0 at any time during
fiscal year 2008 and (D) thereafter, 5.0 to 1.0”.

2.13 Indebtedness. Section 7.03 of the Credit Agreement shall be amended as
follows:

A. Clause (xii) of Section 7.03(b) shall be amended and restated in its entirety
to read as follows:

“(xii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness (including unsecured Indebtedness and Indebtedness secured by First
Priority Liens or Second Priority Liens or otherwise secured in compliance with
Section 7.01), including all Permitted Refinancing Indebtedness in respect of
any Indebtedness incurred pursuant to this clause (xii), (other than Guarantees
of Indebtedness of Persons other than the Borrower or any of its Restricted
Subsidiaries); provided that:

(I) the Borrower shall be in compliance, on a pro forma basis after giving
effect to the incurrence of such Indebtedness (as if such Indebtedness had been
incurred on the first day of the applicable Measurement Period), with the
covenants set forth in Section 7.11;

 

Amendment No. 1

- 12 -



--------------------------------------------------------------------------------

(II) the pro forma Leverage Ratio, after giving effect to the incurrence of such
Indebtedness (as if such Indebtedness had been incurred on the first day of the
applicable Measurement Period), shall not exceed (A) 7.5 to 1.0 at any time from
the Amendment No. 1 Closing Date through September 30, 2007, (B) 6.5 to 1.0 at
any time from October 1, 2007 through December 31, 2007, (C) 6.0 to 1.0 at any
time during fiscal year 2008 and (D) thereafter, 5.0 to 1.0;

(III) the gross proceeds of the 2007 Senior Unsecured Notes incurred under this
clause (xii) may be used to effect the Gen Financing Refinancing, the Kendall
Refinancing and the Ontelaunee Refinancing as of the Amendment No. 1 Closing
Date (and to pay fees and expenses in connection therewith) and for other
general corporate purposes;

(IV) the proceeds of Indebtedness incurred under this clause (xii) may be used
to refinance in full any Indebtedness of any Unrestricted Subsidiary (excluding
any LS Operating Company, but including any Sithe Operating Company); provided
that unless, at the time of such incurrence, such Unrestricted Subsidiary
becomes a Restricted Subsidiary, the incurrence of such Indebtedness and use of
proceeds thereof (which, for avoidance of doubt, will be deemed to be an
Investment by the Borrower in such Unrestricted Subsidiary) would be in
compliance with Section 7.02(s) after giving effect thereto;

(V) such Indebtedness is not scheduled to mature, and is not subject to
mandatory repurchase, redemption or amortization (other than pursuant to
customary asset sale or change of control provisions requiring redemption or
repurchase only if and to the extent permitted by this Agreement) prior to the
date that is six months after the Term L/C Facility Term Loan Maturity Date;

(VI) any such Indebtedness of the Borrower may be guaranteed by any of the
Borrower Subsidiary Guarantors;

(VII) such Indebtedness is not exchangeable or convertible into Indebtedness or
Equity Interests of the Borrower or any Restricted Subsidiary and is not
contractually subordinated debt;

(VIII) in the case of any Indebtedness secured by First Priority Liens, such
Liens shall comply with the requirements of Section 7.01(b) and, in connection
with the incurrence of such Indebtedness, the requirements of Section 6.13(b)
shall have been satisfied to the extent applicable; and

(IX) in the case of any Indebtedness secured by Second Priority Liens, such
Liens shall comply with the requirements of Section 7.01(c);”.

B. Clause (xv) of Section 7.03(b) shall be amended by amending and restating
clause (z) thereof in its entirety to read as follows:

“(z) the pro forma Leverage Ratio, after giving effect to the incurrence of such
Indebtedness (as if such Indebtedness had been incurred on the first day of the
applicable Measurement Period), shall not exceed (A) 7.5 to 1.0 at any time from
the Amendment No. 1 Closing Date through

 

Amendment No. 1

- 13 -



--------------------------------------------------------------------------------

September 30, 2007, (B) 6.5 to 1.0 at any time from October 1, 2007 through
December 31, 2007, (C) 6.0 to 1.0 at any time during fiscal year 2008 and
(D) thereafter, 5.0 to 1.0.”

2.14 Asset Sales. Section 7.05(c) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

“(c) in the case of any Asset Sale other than the sale of Designated Assets or
Basket Assets, the pro forma Leverage Ratio, after giving effect to such Asset
Sale, shall not exceed (A) 7.5 to 1.0 at any time from the Amendment No. 1
Closing Date through September 30, 2007, (B) 6.5 to 1.0 at any time from
October 1, 2007 through December 31, 2007, (C) 6.0 to 1.0 at any time during
fiscal year 2008 and (D) thereafter, 5.0 to 1.0.”

2.15 Burdensome Agreements. Section 7.09 of the Credit Agreement shall be
amended by amending and restating clause (xii) thereof to read as follows:

“(xii) (i) Indebtedness of a Restricted Subsidiary or (ii) in the case of Gen
Finance, the Existing Gen Finance Swap Contracts, in each case existing at the
time such Person shall become a Restricted Subsidiary, provided that, other than
in the case of Gen Finance with respect to amendments to the Existing Gen
Finance Swap Contracts entered into contemporaneously with the Amendment No. 1
Closing Date and acceptable to the Administrative Agents, such restriction was
not created in connection with or in anticipation of the transaction or series
of transactions pursuant to which such Person became a Restricted Subsidiary or
was acquired by the Borrower;”.

2.16 Events of Default. Section 8.01 of the Credit Agreement shall be amended by
(i) deleting the word “or” appearing at the end of clause (k) thereof,
(ii) replacing the period at the end of clause (l) thereof with “; or” and
(iii) inserting a new clause (m), immediately after such clause (l), to read as
follows:

“(m) Existing Gen Finance Swap Contracts. There occurs any Contract Support
Collateralization Event, any Commodity Hedge and Power Sale Agreement Event of
Default or Termination Event or any Early Termination Event (as such terms are
defined in the Collateral Agency and Intercreditor Agreement dated as of May 4,
2006 (as amended, including, without limitation, by Amendment No. 3 thereto
dated as of May 24, 2007) among Gen Finance, Dynegy Power Generation, LLC
(formerly known as LS Power Generation, LLC) and each of the other parties
thereto from time to time).”

2.17 Authorization of Agents. Section 9.01 of the Credit Agreement shall be
amended by amending and restating paragraph (d) to read as follows:

“(d) Each Lender hereby authorizes the Agents to enter into (or to authorize the
Collateral Trustees to enter into) from time to time (and/or agree to any
amendments to) (i) intercreditor arrangements on behalf of the Lenders in
respect of First Priority Liens and Second Priority Liens permitted hereunder,
(ii) any of the Gen Finance Collateral Documents (and/or amendments or
supplements thereto or amendments and restatements thereof) or intercreditor
arrangements and other agreements relating to the Gen Finance Refinancing
(including with respect to the substitution of the Collateral Agent as a
collateral agent under the Gen Finance Collateral Documents) and the other
transactions contemplated by Amendment No. 1 (including documentation in respect
of any transactions contemplated by Section 7.01(cc)(iii) and reflecting
appropriate lien priorities and/or limitations on guaranteed amounts) and
(iii) any Collateral Documents and/or amendments or supplements thereto or
intercreditor arrangements and other

 

Amendment No. 1

- 14 -



--------------------------------------------------------------------------------

agreements relating to the Ontelaunee Refinancing (including intercreditor,
subordination and/or other agreements in respect of any Liens permitted to
remain outstanding under Section 7.01(dd) and reflecting appropriate lien
priorities and/or limitations on guaranteed amounts), in each case as the Agents
shall determine to be appropriate and consistent with the provisions hereof
(including amendments to any of the Loan Documents to give effect thereto).”

2.18 Assignments. Section 11.07(a) of the Credit Agreement shall be amended by
deleting, at the end of clause (iv) of the second proviso thereof, the following
words: “, except that any Term Lender may assign its Term Loans only if
it simultaneously assigns to the relevant assignee a ratable portion of each of
the Term L/C Facility Term Loan and the Tranche B Term Loan held by such Term
Lender (and, for this purpose, the minimum amount for assignments of Term Loans
required under clause (iii) above shall be determined based upon the aggregate
amount of the Term Loans assigned to such assignee)”.

2.19 Schedules. Schedule 2.01 to the Credit Agreement shall be amended by
amending the Revolving Credit Commitments and the Revolving Credit Lenders as of
the Amendment No. 1 Closing Date as set forth on Schedule 2.01 attached to this
Amendment No. 1.

Section 3. Representations and Warranties. The Borrower and the Parent
represents and warrants to the Lenders and the Agents that (a) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or in any other Loan Document shall be true and correct in all
material respects on and as of the date hereof and as if each reference therein
to the Credit Agreement or words of like import included reference to this
Amendment and the Credit Agreement as amended hereby (except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date), (b) no Default exists immediately prior to giving effect to this
Amendment No. 1 and no Default shall exist immediately after giving effect to
Amendment No. 1 and (c) since December 31, 2006, except as disclosed in any
Public Disclosure, there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

Section 4. Conditions to Effectiveness. The amendments to the Credit Agreement
set forth in Section 2 of this Amendment No. 1 shall become on the effective as
of the date (the “Amendment No. 1 Closing Date”) on which the following
conditions shall be satisfied (including, in the case of any documents referred
to below, receipt thereof by the Administrative Agents) in each case in a manner
in form and substance satisfactory to the Administrative Agents:

(a) Amendment No. 1. Duly executed and delivered counterparts of (i) this
Amendment No. 1 from Borrower, the Parent, the Intermediate Parent, the
Guarantors, the Agents and each new Term L/C Issuer (if any) and (ii) in the
case of any Lender, to the extent required hereby, or any Person that shall
become a Lender hereunder as of the Amendment No. 1 Closing Date, this Amendment
No. 1 or an Amendment No. 1 Lender Addendum, without duplication, from
(I) Lenders and other Persons providing as of the Amendment No. 1 Closing Date
additional Revolving Credit Commitments in an aggregate amount of $300,000,000
and additional Term L/C Facility Commitments in an aggregate amount of
$450,000,000, (II) the Required Lenders, and (III) Revolving Credit Lenders
having more than 50% of the Revolving Credit Commitments (immediately prior to
giving effect to this Amendment No. 1).

(b) Amendments to Collateral Documents. Duly executed and delivered counterparts
of such amendments (if any) to any of the Collateral Documents existing as of
the Amendment No. 1 Closing Date as the Administrative Agents shall reasonably
request to give effect to the transactions contemplated by this Amendment No. 1.

 

Amendment No. 1

- 15 -



--------------------------------------------------------------------------------

(c) Corporate Documents. Such documents and certificates as the Administrative
Agents or their counsel may reasonably request relating to the borrowings under
the Credit Agreement as amended hereby in respect of the legal matters relating
to the Loan Parties (including board of director resolutions and evidence of the
incumbency of officers), the Credit Agreement as amended hereby, and such
documents and certifications as the Administrative Agents may reasonably require
to evidence that each Loan Party is duly organized or formed, validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify
could not reasonably be expected to have a Material Adverse Effect.

(d) Officer’s Certificate. A certificate dated the Amendment No. 1 Closing Date
and signed by a Responsible Officer of the Borrower certifying that (i) the
incurrence of the 2007 Senior Unsecured Notes issued as of the Amendment No. 1
Closing Date shall comply with the requirements of Section 7.03(b)(xii) of the
Credit Agreement as amended hereby (and attaching the calculations in reasonable
detail of the pro forma compliance requirements under subclauses (I) and (II)
thereof (and reflecting such pro forma adjustments thereto reasonably
satisfactory to the Administrative Agents with respect to the fact that certain
financial information for the first quarter of 2007 for the LS Operating
Companies, the Sithe Operating Companies and/or the JV Entities is not available
and/or that Gen Finance has not been in existence for a full four quarter
period), (ii) the conditions specified in Sections 4.02(a), (b) and (c) of the
Credit Agreement have been satisfied and (iii) each of the other conditions
under this Section 4 shall have been satisfied.

(e) Opinion of Counsel. A favorable opinion of (i) Akin Gump Strauss Hauer &
Feld LLP, counsel to the Loan Parties and (ii) each other local counsel to the
Loan Parties in the jurisdictions that delivered an opinion on the Closing Date
pursuant to Section 4.01(a)(ix) of the Credit Agreement, in each case addressed
to the Agents and the Lenders and in form and substance reasonably satisfactory
to the Administrative Agents (and each of the Loan Parties hereby instructs each
such counsel to deliver each such opinion to the Agents and the Lenders).

(f) Borrowing Notices. A Request for Credit Extension for a Revolving Credit
Borrowing and a Term L/C Borrowing under the Term L/C Facility (and, with
respect to the existing Term L/C Facility Term Loans, an Interest Period
election notice for an Interest Period or Interest Periods of the same
duration(s) as for such Term L/C Borrowing and in the same proportion), provided
that any such Request for Credit Extension that selects the Eurodollar Rate for
Borrowings shall have been so received by 12:00 noon (eastern time) three
Business Days prior to the Amendment No. 1 Closing Date, together with one or
more written indemnities in form and substance satisfactory to the
Administrative Agents obligating the Borrower to compensate the Lenders for
losses, costs and expenses of the type described in Section 3.05 of the Credit
Agreement that may be incurred by them in the event such Borrowings are not made
on the date requested in such Request for Credit Extension (it being understood
that (i) the Borrower shall effect such Revolving Credit Borrowings and/or
prepayments of Revolving Credit Loans as of the Amendment No. 1 Closing Date
such that, after giving thereto, Revolving Credit Loans then outstanding shall
be held ratably by the Revolving Credit Lenders according to their respective
Revolving Credit Commitments after giving effect to this Amendment No. 1 and
(ii) effective as of the Amendment No. 1 Closing Date, each Revolving Credit
Lender’s ratable participation interest in each Revolving Letter of Credit then
outstanding under the Credit Agreement as amended hereby shall automatically be
adjusted to reflected its Pro Rata Share of the Revolving Credit Commitments
after giving effect to Amendment No. 1).

 

Amendment No. 1

- 16 -



--------------------------------------------------------------------------------

(g) Issuance of New Unsecured Notes. Evidence of receipt by the Borrower of
gross proceeds of not less than $1,650,000,000 from the issuance of the 2007
Senior Unsecured Notes.

(h) Gen Finance Refinancing. Evidence satisfactory to the Administrative Agents
of (i) the consummation of the Gen Finance Refinancing and (ii) that the
execution and/or delivery of the documents, and the completion of the other
matters, listed on Part A of Schedule 4 to this Amendment No. 1 (including the
execution and delivery by Gen Finance and the other guarantors thereunder of a
first lien guaranty and a second lien guaranty in respect of the Obligations in
the form attached as Exhibit B and Exhibit C, respectively, to this Amendment
No. 1) will occur, in each case, as of the Amendment No. 1 Closing Date or
within such time period thereafter as the Administrative Agents may agree in
their sole discretion.

(i) Kendall and Ontelaunee Refinancings. Evidence satisfactory to the
Administrative Agents (i) of the consummation of the Kendall Refinancing and the
Ontelaunee Refinancing including the termination of all liens securing the
Kendall Credit Facility and (except as permitted under Section 7.01(dd) of the
Credit Agreement as amended hereby) the Ontelaunee Credit Facilities (or
arrangements satisfactory to the Administrative Agents for such termination of
such liens shall have been made) and (ii) that the execution and/or delivery of
the documents, and the completion of the other matters, listed on Parts B and C
of Schedule 4 to this Amendment No. 1 will occur, in each case, as of the
Amendment No. 1 Closing Date or within such time period thereafter as the
Administrative Agents may agree in their sole discretion.

(k) Term L/C Collateral Account. The Borrower shall have funded the existing
Term L/C Collateral Account in the additional amount required by Section 2.03(k)
of the Credit Agreement as amended hereby.

(l) Payment of Fees. Evidence that (i) all fees in respect of this Amendment
No. 1 required to be paid by the Borrower on or before the Amendment No. 1
Closing Date shall have been paid and (ii) to the extent that written invoices
have been provided to the Borrower, all costs and expenses of the Administrative
Agents in connection with this Amendment No. 1 shall have been paid.

(m) Other Documents. Such other documents as the Administrative Agents may
reasonably request.

Section 5. Delivery of Amendment No. 1 Lender Addenda. Each Lender (other than
the Lenders set forth on the signature pages hereof) and each other Person which
is not a Lender under the Credit Agreement that shall become a Lender as of the
Amendment No. 1 Closing Date shall become a party to this Amendment No. 1 (and,
in the case of each such other Person, the Credit Agreement as amended hereby)
by delivering to the Administrative Agents an Amendment No. 1 Lender Addendum,
duly executed by it, the Borrower and the Administrative Agents.

Section 6. Confirmation of Guarantee and Collateral Documents. Each of the Loan
Parties party hereto confirms and ratifies all of its respective obligations
under the Credit Agreement as amended hereby and the Loan Documents to which it
is a party (including its respective obligations as a guarantor under Article X
of the Credit Agreement) and the Liens granted by it under the respective Loan
Documents (as amended hereby).

Section 7. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any

 

Amendment No. 1

- 17 -



--------------------------------------------------------------------------------

of the parties hereto may execute this Amendment No. 1 by signing any such
counterpart. This Amendment No. 1 shall be governed by, and construed in
accordance with, the law of the State of New York.

[Remainder of Page Intentionally Blank]

 

Amendment No. 1

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DYNEGY INC. By:   /s/ Charles C. Cook   Name:   Charles C. Cook   Title:  
Senior Vice President and Treasurer DYNEGY ILLINOIS INC. By:   /s/ Charles C.
Cook   Name:   Charles C. Cook   Title:   Senior Vice President and Treasurer
DYNEGY HOLDINGS INC. By:   /s/ Charles C. Cook   Name:   Charles C. Cook  
Title:   Senior Vice President and Treasurer DYNEGY GEN FINANCE CO, LLC By:  
/s/ Charles C. Cook   Name:   Charles C. Cook   Title:   Senior Vice President
and Treasurer

 

Amendment No. 1



--------------------------------------------------------------------------------

OTHER GUARANTORS:

 

DYNEGY POWER CORP.

DPC II INC.

DYNEGY ENGINEERING, INC.

DYNEGY SERVICES, INC.

DYNEGY POWER MANAGEMENT SERVICES, L.P.

CALCASIEU POWER, INC.

DYNEGY PARTS AND TECHNICAL SERVICES, INC.

DYNEGY POWER MANAGEMENT SERVICES, INC.

HEP COGEN, INC.

NORTHWAY COGEN, INC.

DYNEGY POWER SERVICES, INC.

OYSTER CREEK COGEN, INC.

RRP COMPANY

DPC COLOMBIA – OPON POWER RESOURCES COMPANY

TERMO SANTANDER HOLDING, LLC

RIVERSIDE GENERATION, INC.

RIVERSIDE GENERATING COMPANY, L.L.C.

ROLLING HILLS GENERATION, INC.

DYNEGY RENAISSANCE POWER, INC.

DYNEGY NORTHEAST GENERATION, INC.

HUDSON POWER, L.L.C.

DYNEGY MIDSTREAM GP, INC.

DYNEGY UPPER HOLDINGS, L.L.C.

DYNEGY HOLDING COMPANY, L.L.C.

By:   /s/ Charles C. Cook   Name:   Charles C. Cook   Title:   Senior Vice
President and Treasurer

 

Amendment No. 1



--------------------------------------------------------------------------------

DMG ENTERPRISES, INC.

HAVANA DOCK ENTERPRISES, LLC

DMT HOLDINGS, INC.

DMT G.P., L.L.C.

DMT HOLDINGS, L.P.

DYNEGY MARKETING AND TRADE

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

ILLINOVA CORPORATION

ILLINOVA GENERATING COMPANY

IPG PARIS, INC.

ILLINOVA ENERGY PARTNERS, INC.

PARISH POWER, INC.

CALCASIEU POWER, LLC

DELTA COGEN, INC.

DYNEGY POWER HOLDINGS, INC.

COGEN POWER, INC.

COGEN POWER, L.P.

BLACK MOUNTAIN COGEN, INC.

BLUEGRASS GENERATION, INC.

BLUEGRASS GENERATION COMPANY, L.L.C.

BLUE RIDGE GENERATION INC.

BLUE RIDGE GENERATION LLC

CHICKAHOMINY GENERATING COMPANY

CHICKAHOMINY POWER, LLC

DYNEGY OPERATING COMPANY

By:   /s/ Charles C. Cook   Name:   Charles C. Cook   Title:   Senior Vice
President and Treasurer

 

Amendment No. 1



--------------------------------------------------------------------------------

GEORGIA MERCANTILE POWER, INC.

HEARD COUNTY POWER, L.L.C.

DYNEGY ROSETON, L.L.C.

DYNEGY GLOBAL ENERGY, INC.

DYNEGY BROADBAND MARKETING AND TRADE

DYNEGY GP INC.

DYNEGY STRATEGIC INVESTMENTS, L.P.

DYNEGY STRATEGIC INVESTMENTS GP, L.L.C.

RENAISSANCE POWER, L.L.C.

ROLLING HILLS GENERATING, L.L.C.

DYNEGY POWER MARKETING, INC.

DYNEGY ENERGY SERVICES, INC.

ILLINOIS POWER ENERGY, INC.

DEM GP, LLC

DYNEGY ENERGY MARKETING, LP

DYNEGY ADMINISTRATIVE SERVICES COMPANY

NIPC, INC.

DYNEGY CATLIN MEMBER, INC.

DYNEGY MIDWEST GENERATION, INC.

DYNEGY I.T., INC.

DPC POWER RESOURCES HOLDING COMPANY

ROCKINGHAM POWER, L.L.C.

By:   /s/ Charles C. Cook   Name:   Charles C. Cook   Title:   Senior Vice
President and Treasurer

 

Amendment No. 1



--------------------------------------------------------------------------------

DYNEGY STRATEGIC INVESTMENTS LP, INC. DYNEGY DANSKAMMER, L.L.C. DYNEGY MIDSTREAM
HOLDINGS, INC. DYNEGY GAS TRANSPORTATION, INC. DYNEGY STORAGE TECHNOLOGY AND
SERVICES, INC. ROCKY ROAD POWER, LLC COGEN LYONDELL, INC. DYNEGY MANAGEMENT,
INC. DEM LP, LLC DMT L.P., L.L.C. By:  

/s/ Charles C. Cook

Name:   Charles C. Cook Title:   Senior Vice President and Treasurer

 

Amendment No. 1



--------------------------------------------------------------------------------

DYNEGY GAS IMPORTS, LLC

DYNEGY NEW YORK HOLDINGS, INC.

EXRES SHC, INC.

EXRES POWER HOLDINGS, INC. SITHE ENERGIES, INC. SITHE ENERGIES U.S.A., INC.
ENERGY FACTORS, INCORPORATED SITHE/INDEPENDENCE INDUSTRIAL ENERGY PARK INC.
SITHE ENERGIES MARKETING, INC. SITHE POWER MARKETING, INC. SITHE POWER HOLDINGS,
INC. SITHE/INDEPENDENCE EQUITY LLC SITHE/INDEPENDENCE LLC SITHE/INDEPENDENCE
INDUSTRIAL ENERGY PARK, L.P. SITHE ENERGY MARKETING, L.P. GRIFFITH HOLDINGS LLC
DYNEGY FALCON HOLDINGS INC. DYNEGY GENERATION HOLDINGS, LLC DYNEGY PLUM POINT
HOLDINGS, LLC DYNEGY PLUM POINT, LLC DYNEGY POWER GENERATION, LLC DYNEGY
ONTELAUNEE HOLDING, LLC DYNEGY KENDALL HOLDING, LLC By:  

/s/ Charles C. Cook

Name:   Charles C. Cook Title:   Senior Vice President

 

Amendment No. 1



--------------------------------------------------------------------------------

AGENTS JPMORGAN CHASE BANK, N.A., as a Lender, an Administrative Agent, a
Revolving L/C Issuer, a Term L/C Issuer and the Collateral Agent

By:

 

/s/ Robert W. Traband

  Name: Robert W. Traband   Title:    Executive Director

 

Amendment No. 1

- 24 -



--------------------------------------------------------------------------------

CITICORP USA, INC., as a Lender, an Administrative Agent and the Payment Agent

By:

 

/s/ Amit Vasani

  Name: Amit Vasani   Title:    Vice President

 

Amendment No. 1



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Revolving L/C Issuer and a Term L/C Issuer

By:

 

/s/ Amit Vasani

  Name: Amit Vasani   Title:    Vice President

 

Amendment No. 1



--------------------------------------------------------------------------------

CREDIT SUISSE, Cayman Islands Branch,

as a Term L/C Issuer

By:

 

/s/ Thomas Cantello

  Name: Thomas Cantello   Title:    Director

By:

 

/s/ Shaheen Malik

  Name: Shaheen Malik   Title:    Associate

 

Amendment No. 1



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Revolving Credit Lender and Revolving L/C Issuer

By:

 

/s/ David Barton

  Name: David Barton   Title:    Associate Director

 

Amendment No. 1